Michigan Supreme Court
                                                                                Lansing, Michigan
                                                      Chief Justice:        Justices:



Opinion                                               Marilyn Kelly         Michael F. Cavanagh
                                                                            Maura D. Corrigan
                                                                            Robert P. Young, Jr.
                                                                            Stephen J. Markman
                                                                            Diane M. Hathaway
                                                                            Alton Thomas Davis

                                                           FILED DECEMBER 29, 2010

                            STATE OF MICHIGAN

                                  SUPREME COURT


 MICHIGAN EDUCATION
 ASSOCIATION,

              Petitioner-Appellant,

 v                                                           No. 137451

 SECRETARY OF STATE,

              Respondent-Appellee.


 BEFORE THE ENTIRE BENCH

 HATHAWAY, J.
       At issue in this case is whether a public school may administer payroll deductions

 for its employees who remit funds to the Michigan Education Association Political

 Action Committee (MEA-PAC), a segregated fund under MCL 169.255.

       We conclude that the Court of Appeals clearly erred by holding that administration

 of a payroll deduction system is not allowed under Michigan law. We reverse the Court

 of Appeals’ judgment because a public school’s administration of a payroll deduction
system (the system) that remits funds to a segregated fund is not precluded by any

prohibition in MCL 169.257(1) and is therefore permitted.

        MCL 169.257(1), commonly referred to as § 57 of the Michigan Campaign

Finance Act (MCFA),1 specifically prohibits a public body from using public resources to

do three things: (1) make an expenditure, (2) make a contribution, and (3) “provide

volunteer personal services that are excluded from the definition of contribution under

section 4(3)(a)” of the MCFA, MCL 169.204(3)(a).2 First, the administration of such a

system is not an “expenditure” under the MCFA because the cost of administration is an

“expenditure for the establishment, administration, or solicitation of contributions to a

separate segregated fund or independent committee,”3 which is an enumerated exception

to the statutory definition of “expenditure.” Second, administration of the system is not a

“contribution” as defined by the MCFA because there is no net conveyance of anything

of monetary value made for the purpose of influencing the nomination or election of a

candidate or for the qualification, passage, or defeat of a ballot question. Last, a public

school’s administration of a payroll deduction system does not “provide volunteer

personal services that are excluded from the definition of contribution under section

4(3)(a)”4 as defined by the MCFA because the MEA-PAC fully anticipates prepayment



1
    MCL 169.201 et seq.
2
    MCL 169.257(1).
3
    MCL 169.206(2)(c).
4
    MCL 169.257(1).



                                            2
for any administration costs. Thus, the administration of a payroll deduction system by a

public school is permitted under the MCFA.

                           I. FACTS AND PROCEEDINGS

      Petitioner, the Michigan Education Association (MEA), is a voluntary,

incorporated labor organization that represents members employed by public schools,

colleges, and universities throughout Michigan. The MEA’s political action committee,

MEA-PAC, is a separate segregated fund under § 55 of the MCFA. MCL 169.255.

According to the MEA, the MEA-PAC is funded in part by MEA member payroll

deductions. The MEA (or its affiliates) has entered into collective bargaining agreements

with various public school districts throughout the state that require the school district

employer to administer a payroll deduction plan for contributions to the MEA-PAC. The

current case involves such an agreement between the Kalamazoo County Education

Association/Gull Lake Education Association and the Gull Lake Public Schools. The

Gull Lake collective bargaining agreement also requires the Gull Lake Public Schools to

make other payroll deductions, such as the payment of MEA dues and service fees. The

MEA plans to pay the Gull Lake Public Schools, in advance, for all anticipated costs to

Gull Lake Public Schools attributable to administering payroll deductions to the MEA-

PAC or any other separate segregated fund affiliated with the MEA. The MEA contends

that under this proposal, Gull Lake Public Schools would not incur any costs or expenses

in administering the requested deductions because the Gull Lake Public Schools would be

paid in advance for such costs and expenses.




                                             3
       As a condition to implementing the collective bargaining agreement, a

representative of the Gull Lake Public Schools requested that the MEA obtain a

declaratory ruling on the validity of the payroll deduction system. On August 22, 2006,

the MEA filed a request for a declaratory ruling with respondent, the Secretary of State.

The MEA detailed its proposal for payroll deductions to be made by the Gull Lake Public

Schools and asserted that the administration of the payroll deductions by the school

district would not be an “expenditure” under the MCFA and would not violate § 57 of the

MCFA, MCL 169.257. The MEA requested that the Gull Lake Public Schools be

allowed to make and transmit payroll deductions requested by MEA members to MEA-

PAC as long as the members had filled out voluntary consent forms and either the MEA

or the MEA-PAC had paid the school district, in advance, for any costs associated with

administering those payroll deductions. The MEA also asked the Secretary of State for a

declaratory ruling on what costs it should consider in determining the costs attributable to

administering the payroll deductions that are to be transmitted to the MEA-PAC.

       On November 20, 2006, the Secretary of State ruled that the Gull Lake Public

Schools could not make and transmit payroll deductions requested by MEA members to

the MEA-PAC because § 57 of the MCFA prohibits a public body from making

expenditures or collecting contributions for a political action committee. The ruling

noted that the Department of State and the Attorney General had both previously

concluded that a public body is prohibited from collecting and remitting contributions to

a committee through its administration of a payroll deduction plan. The ruling explained

that § 55 of the MCFA allows named private entities to make expenditures for the

establishment and administration and solicitation of contributions to a separate segregated


                                             4
fund. However, the ruling stated that no explicit provision in the MCFA authorizes a

public body to do so and concluded that the school district is prohibited from expending

governmental resources for a payroll deduction plan that deducts wages from its

employees on behalf of the MEA-PAC.

         The Secretary of State’s ruling further concluded that paying the costs of

administering the payroll deductions in advance would not effectively avoid a violation

of § 57. This conclusion was based on an analysis of this issue in a recent opinion of the

Attorney General. OAG, 2005-2006, No 7187, p 81 (February 16, 2006). Because the

Secretary of State concluded that administration of a payroll deduction system would

violate the MCFA, the ruling did not address what costs should be considered attributable

to administering the payroll deductions or the dollar amount that should be prepaid.

         The MEA petitioned for review of the declaratory ruling in the Ingham Circuit

Court.     On September 4, 2007, the trial court issued an opinion setting aside the

declaratory ruling on the grounds that it was arbitrary, capricious, and an abuse of

discretion. The trial court opined that if the costs of administration are paid in advance,

administration of payroll deductions does not result in transfer of money to a union’s

political action committee and, therefore, an “expenditure” has not been made within the

meaning of the MCFA. Thus, the trial court held that a public body may administer

payroll deductions as long as all the costs of making deductions are paid in advance.

         The Secretary of State applied for leave to appeal in the Court of Appeals, which

was granted. In a split decision, the Court of Appeals reversed the trial court’s opinion

and held that, regardless of advance payment for the associated costs, a public school’s

administration of a payroll deduction system is still an “expenditure” under the MCFA


                                             5
and thus prohibited.5       Judge WHITBECK dissented, and would have held that

administration of a payroll deduction system is not an “expenditure”6 as the MCFA

defines it.

         The MEA sought leave to appeal in this Court. This Court granted oral argument

on whether to grant the application7 and subsequently granted leave to appeal.8




5
  Mich Ed Ass’n v Secretary of State, 280 Mich App 477, 486-487; 761 NW2d 234
(2008).
6
    Id. at 490.
7
 Mich Ed Ass’n v Secretary of State, 483 Mich 1001 (2009). The Court directed the
parties to brief

         (1) whether a school district’s use of government resources for a payroll
         deduction plan for contributions made by members of the . . . Michigan
         Education Association (MEA) to MEA’s political action committee is
         either an “expenditure” or a “contribution” under § 6 of the Michigan
         Campaign Finance Act (MCFA), MCL 169.206; (2) whether § 57(1) of the
         MCFA, MCL 169.257(1), prohibits a school district from expending
         government resources for such a payroll deduction plan if the costs of the
         plan are prepaid by the MEA; and (3) whether a school district has the
         authority to collect and deliver payroll deductions for such contributions.
         [Id.]
8
  Mich Ed Ass’n v Secretary of State, 486 Mich 952 (2010). In the order granting leave to
appeal, this Court asked the parties to include among the issues to be briefed the effect, if
any, of Citizens United v Fed Election Comm, 558 US__; 130 S Ct 876; 175 L Ed 2d 753
(2010), on this case. We note that because the issues presented in this case can be
resolved under Michigan law, we do not opine on the application of United States
Supreme Court caselaw.



                                             6
                                      II. ANALYSIS

          The issue in this case is whether § 57 of the MCFA, MCL 169.257(1), prohibits a

public school from administering a payroll deduction system that remits funds to the

MEA-PAC. This is an issue of statutory construction, which we review de novo.9

          To interpret the MCFA, we apply the established rules of statutory construction.

“Assuming that the Legislature has acted within its constitutional authority, the purpose

of statutory construction is to discern and give effect to the intent of the Legislature.”10

Accordingly, a Court must interpret the language of a statute in a manner that is

consistent with the legislative intent.11 In determining the legislative intent, the actual

language of the statute must first be examined.12 “As far as possible, effect should be

given to every phrase, clause, and word in the statute.”13 When considering the correct

interpretation, a statute must be read as a whole.14 Individual words and phrases, while

important, should be read in the context of the entire legislative scheme.15 In defining

particular words within a statute, a court “must ‘consider both the plain meaning of the

9
 In re Investigation of March 1999 Riots in East Lansing, 463 Mich 378, 383; 617
NW2d 310 (2000).
10
  Potter v McLeary, 484 Mich 397, 410; 774 NW2d 1 (2009), citing Sun Valley Foods
Co v Ward, 460 Mich 230, 236; 596 NW2d 119 (1999).
11
     Potter, 484 Mich at 411.
12
     Id. at 410.
13
     Sun Valley, 460 Mich at 237.
14
     See id.
15
     Herman v Berrien Co, 481 Mich 352, 366; 750 NW2d 570 (2008).



                                              7
critical word or phrase as well as “its placement and purpose in the statutory scheme.”’”16

When a statute explicitly defines a term, the statutory definition controls.17

         In applying these established rules of statutory construction, we start our analysis

with a review of the relevant statutory language.        Section 57 of the MCFA, MCL

169.257(1), prohibits public bodies from using public resources to make expenditures,

contributions, or provide volunteer services that are excluded from the definition of

“contribution” under § 4(3)(a) of that act, MCL 169.204(3)(a). The statute provides in

pertinent part:

                A public body or an individual acting for a public body shall not use
         or authorize the use of funds, personnel, office space, computer hardware or
         software, property, stationery, postage, vehicles, equipment, supplies, or
         other public resources to make a contribution or expenditure or provide
         volunteer personal services that are excluded from the definition of
         contribution under section 4(3)(a). [MCL 169.257(1) (emphasis added).]

         Thus, § 57 specifically prohibits a public body from using, or authorizing the use

of, public resources to do three things: (1) make an expenditure, (2) make a contribution,

or (3) provide volunteer services that are excluded from the definition of “contribution”

under § 4(3)(a). The plain language of the statute does not prohibit any other activity.

Therefore, if the administration of the payroll deduction system is not tantamount to

doing one of these three things, the administration of the system is permissible under

Michigan law.


16
  Id., quoting Sun Valley, 460 Mich at 237, quoting Bailey v United States, 516 US 137,
145; 116 S Ct 501; 133 L Ed 2d 472 (1995).
17
     Tryc v Michigan Veterans’ Facility, 451 Mich 129, 136; 545 NW2d 642 (1996).



                                              8
                                    A. EXPENDITURE

       We first examine whether a public school’s administration of a payroll deduction

system that remits funds to the MEA-PAC is an impermissible expenditure under § 57.

“Expenditure” is specifically defined by the MCFA, so this definition controls for

purposes of applying § 57. The general definition of “expenditure” under the MCFA is

set forth in § 6, which provides in pertinent part:

               (1) “Expenditure” means a payment, donation, loan, or promise of
       payment of money or anything of ascertainable monetary value for goods,
       materials, services, or facilities in assistance of, or in opposition to, the
       nomination or election of a candidate, or the qualification, passage, or
       defeat of a ballot question. Expenditure includes, but is not limited to, any
       of the following:

             (a) A contribution or a transfer of anything of ascertainable
       monetary value for purposes of influencing the nomination or election of a
       candidate or the qualification, passage, or defeat of a ballot question.

                                           * * *

              (2) Expenditure does not include any of the following:

              (a) An expenditure for communication by a person with the person’s
       paid members or shareholders and those individuals who can be solicited
       for contributions to a separate segregated fund under [MCL 169.255].
                                           * * *

               (c) An expenditure for the establishment, administration, or
       solicitation of contributions to a separate segregated fund or independent
       committee. [MCL 169.206 (emphasis added).]

       Thus, MCL 169.206(1) details the general definition of “expenditure,” which is

expansive. It includes a payment, donation, loan, or promise of payment of money or

anything of ascertainable monetary value for goods, materials, services, or facilities in

assistance of, or in opposition to, the nomination or election of a candidate, or the


                                              9
qualification, passage, or defeat of a ballot question. The definition also includes a

contribution or a transfer of anything of ascertainable monetary value for purposes of

influencing the nomination or election of a candidate or the qualification, passage, or

defeat of a ballot question. However, despite its expansive scope, the statutory definition

of “expenditure” contains explicit exceptions under MCL 169.206(2), outlining items that

cannot be considered an expenditure under the MCFA even though they may qualify

under the expansive general definition outlined in MCL 169.206(1).

         We now consider whether a public school’s administration of a payroll deduction

system is an “expenditure” as defined by the MCFA. The administration of a payroll

deduction system does arguably provide services to the MEA and the MEA-PAC in

facilitating payroll deductions from members by providing personnel and computer

services. The system allows MEA members to authorize the school to automatically

deduct money from their paychecks and remit the funds to the MEA-PAC. The MEA-

PAC is a separate segregated fund under MCL 169.255 because it has been established

by the MEA, a labor organization, to make contributions to, and expenditures on behalf

of, candidate committees, ballot question committees, political party committees,

political committees, and independent committees.18 Thus, the payroll deduction system

18
     MCL 169.255(1) provides, in pertinent part:

                A corporation organized on a for profit or nonprofit basis, a joint
         stock company, a domestic dependent sovereign, or a labor organization
         formed under the laws of this or another state or foreign country may make
         an expenditure for the establishment and administration and solicitation of
         contributions to a separate segregated fund to be used for political purposes.
         A separate segregated fund established under this section shall be limited to
         making contributions to, and expenditures on behalf of, candidate


                                              10
administers member contributions to a separate segregated fund. Although this process

falls within the general definition of “expenditure” under MCL 169.206(1), the

administration of such a system is explicitly excluded from the statutory definition under

MCL 169.206(2)(c). To reiterate, MCL 169.206(2)(c) excludes from the definition of

“expenditure” any “expenditure for the establishment, administration, or solicitation of

contributions to a separate segregated fund or independent committee.”19 A public

school’s administration of a payroll deduction falls squarely within the statutory

exception. The system is set up to facilitate MEA member contributions to their separate

segregated fund, the MEA-PAC. Therefore, the administration of the system is not an

“expenditure” under the MCFA.

         The Secretary of State argues that the statutory exception in MCL 169.206(2)(c)

should not be applied to public bodies because the Legislature intended to treat public

bodies differently from private entities and political action committees under the MCFA.

However, this argument disregards the plain language of the statute. MCL 169.206(2)(c)

is contained within the definitional provisions of the MCFA and includes no language

limiting its application to sections of the MCFA that deal only with private entities and

political action committees. MCL 169.201(2), on the other hand, explicitly mandates that

“[e]xcept as otherwise defined in this act, the words and phrases defined in [MCL

169.202 to 169.212] shall, for the purposes of this act, have the meanings ascribed to



         committees, ballot question committees, political party committees,
         political committees, and independent committees.
19
     MCL 169.206(2)(c).



                                            11
them in those sections.” Thus, the statutory definition of “expenditure” controls and

applies to the entire MCFA, including § 57, exceptions and all.

           The Court of Appeals clearly erred by holding that a public school’s

administration of a payroll deduction system is an expenditure. Without providing any

independent statutory analysis, the Court of Appeals concluded that the administration of

the system is an expenditure by relying solely on the Secretary of State’s prior

interpretation of the term. The Court of Appeals reasoned:

                  The Secretary previously issued an interpretive statement indicating
           that “the department interprets the term ‘expenditure’ to include the costs
           associated with collecting and delivering contributions to a committee” and
           that “[a] payroll deduction system is one method of collecting and
           delivering contributions.” Interpretative Statement to Mr. Robert LaBrant
           (November 14, 2005).[20]

Without any independent statutory analysis, the Court of Appeals then concluded: “We

find nothing in the plain language of the MCFA that indicates reimbursement negates

something that otherwise constitutes an expenditure.”21

           The Court of Appeals erred by considering whether a supposedly illegal

expenditure could be cured without first analyzing whether the Secretary of State’s

interpretation of the term “expenditure” comported with the statute. The Secretary of

State’s interpretation of the MCFA is not binding on the judiciary, and the Court of

Appeals should have independently considered whether the administration of a payroll



20
     Mich Ed Ass’n, 280 Mich App at 486.
21
     Id.



                                               12
                                          22
deduction system is an “expenditure.”           Most importantly, the Secretary of State’s

interpretation of “expenditure” is incorrect because it directly conflicts with the relevant

statutory language. The Secretary of State’s interpretation of “expenditure” includes

costs associated with collecting and delivering contributions to a committee. But, as

previously explained, the statutory definition of “expenditure” explicitly excludes these

costs.    As a result, the Court of Appeals clearly erred by adopting respondent’s

interpretation of “expenditure.”    The plain language of the statute dictates that the

administration costs at issue are excluded from the statutory term “expenditure.”

         Administration of a payroll deduction system is an “expenditure for the

establishment, administration, or solicitation of contributions to a separate segregated

fund or independent committee,” and thus is an enumerated exception to the statutory

definition of “expenditure.”    Therefore, the administration of the payroll deduction

system is not an “expenditure” as defined by the MCFA and is not prohibited by § 57 on

that ground.

                                   B. CONTRIBUTION

         We next examine whether a public school’s administration of a payroll deduction

system is an impermissible “contribution” under the MCFA.23           “Contribution,” like



22
  This Court is not bound by the Secretary of State’s interpretations of the law or by
Attorney General opinions. See Traverse City Sch Dist v Attorney General, 384 Mich
390, 412; 185 NW2d 9 (1971).
23
   Although the Court of Appeals did not consider whether administration of the payroll
deduction system is a contribution, we nevertheless discuss the issue because it is another
statutory basis for an argument that the administration of a payroll deduction system


                                               13
“expenditure,” is specifically defined by the MCFA, and this definition controls for

purposes of application to § 57. The definition of “contribution” under the MCFA is set

forth in MCL 169.204, which provides:

              (1) “Contribution” means a payment, gift, subscription, assessment,
      expenditure, contract, payment for services, dues, advance, forbearance,
      loan, or donation of money or anything of ascertainable monetary value, or
      a transfer of anything of ascertainable monetary value to a person, made
      for the purpose of influencing the nomination or election of a candidate, or
      for the qualification, passage, or defeat of a ballot question.

             (2) Contribution includes the full purchase price of tickets or
      payment of an attendance fee for events such as dinners, luncheons, rallies,
      testimonials, and other fund-raising events; an individual’s own money or
      property other than the individual’s homestead used on behalf of that
      individual’s candidacy; the granting of discounts or rebates not available to
      the general public; or the granting of discounts or rebates by broadcast
      media and newspapers not extended on an equal basis to all candidates for
      the same office; and the endorsing or guaranteeing of a loan for the amount
      the endorser or guarantor is liable.

             (3) Contribution does not include any of the following:

             (a) Volunteer personal services provided without compensation, or
      payments of costs incurred of less than $500.00 in a calendar year by an
      individual for personal travel expenses if the costs are voluntarily incurred
      without any understanding or agreement that the costs shall be, directly or
      indirectly, repaid.

            (b) Food and beverages, not to exceed $100.00 in value during a
      calendar year, which are donated by an individual and for which
      reimbursement is not given.

            (c) An offer or tender of a contribution if expressly and
      unconditionally rejected, returned, or refunded in whole or in part within
      30 business days after receipt. [Emphasis added.]


might be impermissible and the litigants have briefed and argued the issue before this
Court.



                                           14
         The statutory definition of “contribution” includes the term “expenditure.”

Because “expenditure” is explicitly defined by the MCFA, the statutory definition

controls.24 We have already explained why the administration of a payroll deduction

system is not an “expenditure” under the MCFA and thus cannot be a contribution on that

basis. The only other way that the administration of the system could be a “contribution”

under the MCFA would be if administering the system resulted in a “transfer of anything

of ascertainable monetary value . . . made for the purpose of influencing the nomination

or election of a candidate, or for the qualification, passage, or defeat of a ballot question.”

         The Secretary of State argues that the actual and intangible costs associated with

the administration of a payroll deduction system constitute a contribution because there is

a transfer of something of ascertainable monetary value from the school district to the

MEA-PAC and the transfer, although made pursuant to a collective bargaining

agreement, is made for the purpose of influencing the nomination or election of a

candidate or for the qualification, passage, or defeat of a ballot question. The Secretary

of State asserts that the labor and computer resources that are expended to administer the

payroll deduction system have an ascertainable monetary value, and the fact that they are

expended for the benefit of the MEA-PAC conveys value to the MEA-PAC.                      The

Secretary of State further argues that prepayment for the services does not negate the

transfer because MEA-PAC still receives the benefit of the services.

         We disagree with this interpretation of the word “transfer” in the statute. Because

“transfer” is a nontechnical word that is not defined within the statute, we first look to the

24
     Tryc, 451 Mich at 136.



                                              15
plain meaning of the term to ascertain what the Legislature intended by using “transfer”

to define a “contribution.”25 The first dictionary definition of “transfer” is “to convey or

remove from one place, person, etc., to another.”26 In order for there to be a contribution,

“anything of ascertainable monetary value” must be conveyed from one entity to another.

         There are two competing ways in which to interpret the word “transfer” in the

statute. The first way to read the statute would require that any conveyance of value for

services provided to a campaign, regardless of whether the services are paid for, would

constitute a contribution.    The second way to read the statute would require a net

conveyance of value in order to be a “transfer of anything of ascertainable monetary

value.”

         We conclude that the statute must be read to require a net conveyance of monetary

value, as opposed to a mere exchange of value.               Any other interpretation of

“contribution” would lead to an absurd result, and statutes must be construed to prevent

absurd results.27 For example, if the statute were to be interpreted in the manner the

Secretary of State suggests, then a print shop that sells signage to a campaign in the

normal course of business would be making a contribution to the campaign because it has

transferred something of monetary value to the campaign, even though the shop has been

compensated for the cost of providing the signage.             Such an interpretation of


25
 MCL 8.3a; Oakland Co Bd of Rd Comm’rs v Mich Prop & Cas Guaranty Ass’n, 456
Mich 590, 604; 575 NW2d 751 (1998).
26
     Random House Webster’s College Dictionary (1997).
27
     McAuley v Gen Motors Corp, 457 Mich 513, 518; 578 NW2d 282 (1998).



                                            16
“contribution” would defy common sense, and we do not read the statute in this manner.

Instead, we conclude that the statute requires a net conveyance of “anything of monetary

value” in order for there to be a campaign contribution. If costs for administering the

payroll deduction system are paid in advance, there is no net conveyance of anything of

monetary value, and there is no contribution.

       Furthermore, our conclusion that a “contribution” under MCL 169.204(1) requires

a net transfer of value comports with the remainder of that section, which specifically

excludes from the statutory definition of “contribution” any “contribution if expressly and

unconditionally rejected, returned, or refunded in whole or in part within 30 business

days after receipt.” MCL 169.204(3)(c). In other words, if the contribution is rejected,

returned, or refunded, it is no longer a “contribution” under the MCFA. Moreover, MCL

169.204(2) explains that a “contribution” includes “the granting of discounts or rebates

not available to the general public . . . .” This implies that when an entity provides

products or services at full price, the entity is not making a contribution. Thus, the statute

clearly requires that there be a net transfer of value in order for there to be a contribution

under the MCFA.

       The MEA plans to prepay the school district for all ascertainable costs associated

with the administration of a payroll deduction system, and in fact asked the Secretary of

State for a declaratory ruling regarding the costs to be prepaid. The administration of the

payroll deduction system will not result in a net transfer of anything of ascertainable

monetary value as all costs will be ascertained and prepaid. Accordingly, there is no

contribution under the MCFA, and a public school’s administration of a payroll

deduction system is not prohibited by § 57 on that ground.


                                             17
        Additionally, a public school’s administration of a payroll deduction system is not

an impermissible contribution under the MCFA because the system is not administered

“for the purpose of influencing the nomination or election of a candidate, or for the

qualification, passage, or defeat of a ballot question.”28 When a public body administers

a payroll deduction plan, it does not do so in an attempt to influence a political race or a

ballot question. Rather, administering the plan is one step removed: it merely allows

someone else to make a contribution for the purpose of influencing a political issue. The

public body administers the plan simply because it is required to do so as part of a labor

contract between the public body and its employees. Consequently, because a public

school’s administration of a payroll deduction system is not done for the purpose of

influencing a political issue, the administration of the system is not a contribution under

the MCFA.29



28
     MCL 169.204(1).
29
   A public body has the authority to administer payroll deduction plans. The wages and
fringe benefits act, MCL 408.477, provides that

        [e]xcept for those deductions required or expressly permitted . . . by a
        collective bargaining agreement, an employer shall not deduct from the
        wages of an employee, directly or indirectly, any amount including an
        employee contribution to a separate segregated fund established . . . under
        [MCL 169.255] without the full, free and written consent of the
        employee . . . .
Thus, under the plain language of MCL 408.477, public bodies have the authority to
administer a payroll deduction plan that contributes money to the MEA-PAC if the MEA
enters into a collective bargaining agreement that expressly permits the deductions.




                                            18
                        C. VOLUNTEER PERSONAL SERVICES

         Lastly, we examine whether a public school’s administration of a payroll

deduction system impermissibly “provide[s] volunteer personal services that are excluded

from the definition of contribution under section 4(3)(a)” of the MCFA. As noted above,

§ 4(3) provides:

               Contribution does not include any of the following:

                (a) Volunteer personal services provided without compensation, or
         payments of costs incurred of less than $500.00 in a calendar year by an
         individual for personal travel expenses if the costs are voluntarily incurred
         without any understanding or agreement that the costs shall be, directly or
         indirectly, repaid. [MCL 169.201(3).]

         Although such services are thus not considered a contribution for purposes of the

rest of the MCFA, § 57 specifically indicates that public bodies cannot use public

resources to provide volunteer services that are not compensated.             However, the

administration of the payroll deduction system at issue does not involve volunteer

services by public employees because the MEA intends to prepay for all services

rendered. Because volunteer services are not defined by the statute, we again look to the

plain meaning of the terms to discern the legislative intent. Dictionary definitions of

“volunteer” include “a person who performs a service willingly and without pay.”30

Willingness to perform an activity is not enough to fall within the scope of this

subsection; the activity must also be performed without pay. In this case, the MEA fully

anticipates payment and plans to prepay for any administration costs. As a result, a


30
     Random House Webster’s College Dictionary (1997).



                                              19
public school’s administration of a payroll deduction system does not “provide volunteer

personal services that are excluded from the definition of contribution under section

4(3)(a)” of the MCFA and is not prohibited by § 57 on this final ground. Therefore, the

administration of a payroll deduction system by a public school is permitted under the

MCFA.

                                   III. CONCLUSION

         A public school may administer payroll deductions for its employees who remit

funds to the MEA-PAC, because MCL 169.257(1) only prohibits a public body from

using public resources to do three things: (1) make an expenditure, (2) make a

contribution, and (3) provide volunteer personal services that are excluded from the

definition of “contribution” under MCL 169.204(3)(a). First, the administration of the

system at issue is not an “expenditure” under the MCFA because the cost of

administration is an “expenditure for the establishment, administration, or solicitation of

contributions to a separate segregated fund or independent committee,”31 which is an

enumerated exception to the statutory definition of “expenditure.”                 Second,

administration of the system is not a “contribution” as defined by the MCFA because

there is no net conveyance of anything of monetary value made for the purpose of

influencing the nomination or election of a candidate, or for the qualification, passage, or

defeat of a ballot question. Last, a public school’s administration of a payroll deduction

system does not “provide volunteer personal services that are excluded from the


31
     MCL 169.206(2)(c).



                                            20
definition of contribution under [MCL 169.204(3)(a)]” because the MEA-PAC fully

anticipates prepayment for any administration costs. Thus, the administration of a payroll

deduction system by a public school is permitted under the MCFA, and the Court of

Appeals erred by concluding that it is not. We reverse the judgment of the Court of

Appeals.

      Reversed.


                                                       Diane M. Hathaway
                                                       Marilyn Kelly
                                                       Michael F. Cavanagh
                                                       Alton Thomas Davis




                                           21
                            STATE OF MICHIGAN

                                   SUPREME COURT


MICHIGAN EDUCATION ASSOCIATION,

             Petitioner-Appellant,

v                                                           No. 137451

SECRETARY OF STATE,

             Respondent-Appellee.


MARKMAN, J. (dissenting).

      The issue in this case concerns the Legislature’s mandated separation of the

government from politics in order to maintain governmental neutrality in elections,

preserve fair democratic processes, and prevent taxpayer funds from being used to

subsidize partisan political activities. The Michigan Campaign Finance Act (MCFA)

prohibits a “public body” from using public resources to make any “contribution or

expenditure” for political purposes. MCL 169.257(1). The majority concludes that a

school district’s administration of a payroll deduction plan that remits funds to the

Michigan Education Association’s Political Action Committee (MEA-PAC) “is not

precluded by any prohibition in MCL 169.257(1) and is therefore permitted.” Ante at 1.

I respectfully dissent, and believe that a school district’s administration of a payroll

deduction plan that remits funds to a partisan political action committee (a) constitutes a

“contribution” because public resources are being used to advance the political objectives

of the committee and (b) constitutes an “expenditure” because public “services” and

“facilities in assistance of” these same political objectives are being provided. Thus, the


                                            1
school district’s payroll deduction plan is prohibited by § 57 of the MCFA, MCL

169.257. This interpretation is consistent not only with the language of the statute, but

also with the evident purpose of § 57, which is to mandate the separation of the

government from politics in order to maintain governmental neutrality in elections,

preserve fair democratic processes, and prevent taxpayer funds from being used to

subsidize partisan political activities. Accordingly, I would affirm the judgment of the

Court of Appeals.

                                I. FACTS AND HISTORY

       Petitioner, the Michigan Education Association (MEA), is a voluntary,

incorporated labor organization that represents approximately 136,000 members

employed by public schools, colleges, and universities throughout Michigan. The MEA-

PAC is a separate segregated political fund established by the MEA in accordance with

§ 55 of MCFA, MCL 169.255.            The MEA-PAC is significantly funded by payroll

deductions of MEA members who have authorized the deductions. The purpose of the

MEA-PAC is to facilitate and coordinate the involvement of the MEA in politics, by

electing candidates favored by the MEA and by furthering the enactment of MEA

legislative and executive policy initiatives.

       As a public-employee labor organization, the MEA has entered into collective

bargaining agreements with various public school districts across the state. Some number

of these agreements, including that between the MEA’s locally affiliated Kalamazoo

County/Gull Lake Education Associations and the Gull Lake Community Schools (the

school district), require that a school district administer a payroll deduction plan for the




                                                2
contributions of MEA members to the MEA-PAC. In return, the MEA pays the school

district the costs of the plan’s administration.

       On August 22, 2006, the MEA filed a request for a declaratory ruling with

respondent, the Secretary of State, to determine whether the school district could continue

to make and transmit payroll deductions to the MEA-PAC.1 Respondent ruled that,

absent express statutory authority, the school district is prohibited from expending public

resources for a payroll deduction plan on behalf of the MEA-PAC. The MEA appealed

to the circuit court, which held that respondent’s ruling was “arbitrary, capricious and an

abuse of discretion,” reasoning that, although the school district’s administration of the

plan constitutes an “expenditure” under MCFA, when the costs of administering the plan

have been reimbursed, “no transfer of money to the MEA-PAC has occurred, and

therefore an ‘expenditure’ has not been made within the meaning of the MCFA.”

       In a split decision, the Court of Appeals reversed, holding that § 57 of MCFA

prohibits a “public body,” such as a school district, from using public resources “to make

a contribution or expenditure.” According to the Court, the costs associated with the plan

constitute an “expenditure,” and the reimbursement of such costs does not alter that

conclusion. Mich Ed Ass’n v Secretary of State, 280 Mich App 477, 486; 761 NW2d 234

(2008). The MEA then sought leave to appeal in this Court. On November 5, 2009, we




1
 The Secretary of State is authorized to issue declaratory rulings to implement the
Michigan Campaign Finance Act, MCL 169.201 et seq., in accordance with the
Administrative Procedures Act, MCL 24.201 to 24.328.



                                               3
heard oral arguments on the application, and nearly seven months later we granted the

MEA’s application for leave to appeal.2

                                II. STANDARD OF REVIEW

         The interpretation of statutes constitutes a question of law that this Court reviews

de novo on appeal. Eggleston v Bio-Med Applications of Detroit, Inc, 468 Mich 29, 32;

658 NW2d 139 (2003).

                                    III. PURPOSE OF § 57

         “It is well settled that the Legislature of this state is empowered to enact laws to

promote and regulate political campaigns and candidacies.” Council No 11, AFSCME v

Civil Serv Comm, 408 Mich 385, 395; 292 NW2d 442 (1980) (citations omitted). The

people of Michigan have granted the Legislature broad powers to regulate elections.

Among other things, our Constitution empowers the Legislature to set forth the

qualifications of electors; the time, place, and manner of elections; and limitations on

terms of office. Const 1963, art 2, §§ 1 through 10. Furthermore, Const 1963, art 2, § 4

requires the Legislature to preserve the integrity of elections, providing in pertinent part:

                The legislature shall enact laws to preserve the purity of elections, to
         preserve the secrecy of the ballot, to guard against abuses of the elective
         franchise, and to provide for a system of voter registration and absentee
         voting.

Charged to preserve the “purity of elections” and to “guard against abuses of the elective

franchise,” the Legislature enacted MCL 169.257, commonly referred to as § 57 of

MCFA. Section 57 prohibits a “public body” from using public resources to “make a

2
    See the discussion in part VI of this opinion.



                                                4
contribution or expenditure” for the purpose of influencing the nomination or election of

a candidate, or for the qualification, passage, or defeat of a ballot question. The clear

purpose of § 57, as reflected in its language, is to mandate the separation of the

government from politics in order to maintain governmental neutrality in elections,

preserve fair democratic processes, and prevent taxpayer funds from being used to

subsidize partisan political activities.3

                                       IV. ANALYSIS

       MCL 169.257(1) provides, in pertinent part:

              A public body or an individual acting for a public body shall not use
       or authorize the use of funds, personnel, office space, computer hardware or
       software, property, stationery, postage, vehicles, equipment, supplies, or
       other public resources to make a contribution or expenditure or provide
       volunteer personal services that are excluded from the definition of
       contribution under [MCL 169.204(3)(a)].
There is no question that a school district constitutes a “public body” within the meaning

of § 57.4 Accordingly, the issue in this case is whether a school district’s administration

of a payroll deduction plan that remits funds to a political action committee constitutes a


3
  See also, e.g., the political activities by public employees act, MCL 15.401 et seq.
(providing that an employee of the state or local unit of government may not engage in
political affairs during working hours); the Michigan Gaming Control and Revenue Act,
MCL 432.201 et seq. (providing that members, employees, or agents of the Michigan
Gaming Control Board may not engage in political activity for the duration of their
employment); and Civil Service Rule 1-12.6 (prohibiting state employees from
participating in political activities during working hours).
4
   MCFA defines a “public body” to include “[a] county, city, township, village,
intercounty, intercity, or regional governing body; a council, school district, special
district, or municipal corporation; or a board, department, commission, or council or an
agency of a board, department, commissioner, or council.” MCL 169.211(6)(c).



                                            5
“contribution or expenditure” within the meaning of the same provision. If the plan does,

it is expressly prohibited.

                                 A. “CONTRIBUTION”

       MCL 169.204(1) defines a “contribution” as follows:
              “Contribution” means a payment, gift, subscription, assessment,
       expenditure, contract, payment for services, dues, advance, forbearance,
       loan, or donation of money or anything of ascertainable monetary value, or
       a transfer of anything of ascertainable monetary value to a person, made for
       the purpose of influencing the nomination or election of a candidate, or for
       the qualification, passage, or defeat of a ballot question.[5]
An “in-kind contribution” is defined as a “contribution . . . other than money.” MCL

169.209(3).

       The school district’s administration of the payroll deduction plan that facilitates

payments to the MEA-PAC constitutes a prohibited “contribution.” First, the school

district uses a variety of public resources to administer the plan. For example, the school

district must use its paper, pens, and copiers to develop and execute payroll deduction

authorization forms; school personnel must collect, enter, and monitor the data of

participating MEA members into computers and accounting software, all of which must

be specifically configured to record, track, and transmit payroll deductions to the MEA-

PAC; school personnel must then be prepared to respond to individual teachers who find

it necessary from time to time to adjust or correct or withdraw their own deduction

authorizations; and this process must necessarily involve the use of public office space,

equipment, and employee time.

5
  The MEA-PAC is a “person” because, as a separate segregated fund, it functions as the
result of an organization or group of persons acting jointly. See MCL 169.211(1).



                                            6
       Second, the school district’s administration of the payroll deduction plan

constitutes something of “ascertainable monetary value” because there is inherent value

to the MEA-PAC in having payroll deductions automatically taken from members’ wages

as opposed to requiring individual solicitations by the MEA-PAC. That there is such

“ascertainable monetary value” is self-evident from the very fact that the MEA-PAC has

affirmatively sought out the assistance of the school district and has litigated to the

highest court of this state an appeal asserting its right to enter into the instant agreement

with the school district. Parties do not typically enter into contracts absent a belief that

the rights or benefits accorded them under the contract have some “ascertainable

monetary value,” and the instant contract seems no different. Such value can almost

certainly be identified as the sum of (a) the additional contributions resulting from the

ease of the payroll deduction process compared to a political contribution process in

which individual solicitations must be undertaken and (b) the reduced administrative and

transactional costs of the former process compared to the latter process. The MEA

obviously prefers the payroll deduction process because it is a more efficient, and a more

productive, process by which to secure funding for its political activities. The school

district is not incidental to this process, but constitutes an indispensable element.

Without the school district’s contracted-for services, some lesser amount of contributions

would presumably be raised on behalf of the MEA-PAC, and at a greater cost.

       Third, the services undertaken on behalf of the MEA-PAC are “made for the

purpose of influencing the nomination or election of a candidate, or for the qualification,

passage, or defeat of a ballot question,” MCL 169.204(1), because, as discussed earlier,

the purpose of the MEA-PAC is to facilitate and coordinate the involvement of the MEA


                                             7
in partisan politics.6 Thus, the school district’s administration of the deduction plan

constitutes a “contribution,” as that term is defined by MCL 169.204(1).7 Because the

school district employs public resources to make this “contribution,” its administration of

the deduction plan is a straightforward violation of § 57 of MCFA.

       Moreover, the administration of the payroll deduction plan also constitutes an “in-

kind contribution,” defined by MCL 169.209(3), as a “contribution . . . other than




6
  The majority states that “[w]hen a public body administers a payroll deduction plan, it
does not do so in an attempt to influence a political race or a ballot question.” Ante at 17.
However, the majority fails to recognize that MCL 169.204(1) defines “contribution” as
“a payment . . . made for the purpose of influencing the nomination or election of a
candidate, or for the qualification, passage, or defeat of a ballot question.” (Emphasis
added.) Therefore, the pertinent question is not whether the “public body” itself is
attempting to influence a political race or ballot question, but whether the payments that
result from its administration of the payroll deduction plan are intended for that purpose.
It is obvious here that the “payment[s] [are] made for the purpose of influencing the
nomination or election of a candidate, or for the qualification, passage, or defeat of a
ballot question.” This is the purpose that individual MEA members have in mind when
they authorize payments, and it is the purpose that the MEA-PAC has in mind when it
receives payments from the school district. It is equally obvious that the school district
itself must be fully cognizant of this purpose both when it receives payments from
individual MEA members and when it delivers payments to the MEA-PAC. The fact that
the school district itself might not care whether such payments will influence a political
race or ballot question does not alter that the purpose of these payments is to do precisely
that.
7
 The majority further errs in its analysis when it concludes that administration of the plan
“merely allows someone else to make a contribution for the purpose of influencing a
political issue,” ante at 17 (emphasis in original), i.e., the MEA member who has
authorized the payroll deduction. Instead, the school district itself makes both a
“contribution,” and an “in-kind contribution,” by providing valuable services to the
MEA-PAC in aid and furtherance of its political activities. That is, quite independently
of the contributions of individual MEA members, the school district contributes
something of further “ascertainable monetary value” to the MEA-PAC.



                                             8
money.”8 Although it is clearly possible to quantify the time spent by employees and the

resources expended by the school district in administering the deduction plan, and

thereby to ascertain the cost of such a “contribution” to the school district itself, it is

considerably more difficult to quantify the intangible benefits that the MEA receives

from the deduction plan. Moreover, it is quite certain that these benefits substantially

outweigh the costs to the school district, and therefore cannot be calculated simply by

reference to the school district’s costs. The most significant of these is simply the extent

of access to a district’s MEA membership that is afforded to the MEA-PAC by the

deduction plan. Such access avoids any need on the part of the MEA-PAC to establish its

own administrative apparatus for political fundraising, vitiates its need to engage in

costly mailings and alternative forms of communications with its members, and dispenses

with its burden of having to process checks, money orders, or credit cards from

contributors, as would have been necessary for any other solicitor of political

contributions. As MEA’s counsel at oral argument acknowledged, this method has

proved an “effective” means to raise money.             Almost certainly, the marginal

administrative costs of the payroll deduction plan to the school district, which already

may have in place a mechanism by which taxes and charitable contributions can be



8
  Respondent and the amici curiae supporting her devoted a significant portion of their
briefs and time at oral arguments to explaining how the school district’s administration of
the deduction plan amounts to an “in-kind contribution,” and yet the majority fails to
even address this argument. Although the majority provides no explanation or
justification for this omission, I am nonetheless sympathetic to its plight. It is just too
difficult sometimes to argue that an animal that looks like a duck, walks like a duck, and
squawks like a duck is not a “duck.”



                                             9
deducted from employees’ paychecks, will be less than the marginal administrative costs

of an equivalent plan to the MEA, which does not have a similar mechanism in place.

The difference between these respective administrative costs can fairly be described as an

“in-kind contribution” by the school district to the MEA-PAC, however difficult it may

be to quantify in dollars. It is a “contribution . . . other than money” that is made for the

“purpose of influencing the nomination or election of a candidate, or for the qualification,

passage, or defeat of a ballot question.”

                                  B. “EXPENDITURE”

       Section 57 of MCFA also prohibits a “public body” from using public resources to

make an “expenditure.” An “expenditure” is defined as

       a payment, donation, loan, or promise of payment of money or anything of
       ascertainable monetary value for goods, materials, services, or facilities in
       assistance of, or in opposition to, the nomination or election of a candidate,
       or the qualification, passage, or defeat of a ballot question. [MCL
       169.206(1).]
The school district’s administration of the payroll deduction plan on behalf of the MEA-

PAC constitutes a prohibited “expenditure” because the school district directly provides

“services” and “facilities in assistance of” the MEA-PAC. The school district provides

“services” to the MEA-PAC in its administration of the deduction plan by developing and

executing payroll deduction authorization forms; by collecting, entering, and monitoring

the data of MEA members into computers and accounting software, all of which must be

configured to record, track, and transmit payroll deductions to the MEA-PAC; and by

accommodating individual teachers who find it necessary from time to time to adjust or

correct or withdraw their deduction authorizations. Further, the school district provides

“facilities in assistance of” the MEA-PAC through the use of public office space and


                                             10
equipment. These “services” and “facilities in assistance of” the MEA-PAC are, once

again, made for the purpose of “the nomination or election of a candidate, or the

qualification, passage, or defeat of a ballot question,” MCL 169.206(1)(a), because, as

discussed previously, the purpose of the MEA-PAC is to facilitate and coordinate the

involvement of the MEA in politics, by electing candidates favored by the MEA and by

enacting MEA legislative and policy initiatives. Thus, the school district’s administration

of the payroll deduction plan constitutes an “expenditure” as that term is defined by MCL

169.206(1)(a) and is specifically prohibited.

       The majority concedes that the school district’s administration of the deduction

plan “falls within the general definition of ‘expenditure’ under MCL 169.206(1) . . . .”

Ante at 10. However, the majority holds that the plan also falls within a specific statutory

exclusion from the definition of an “expenditure.” See ante at 10. This exception

provides that an “expenditure” does not include “[a]n expenditure for the establishment,

administration, or solicitation of contributions to a separate segregated fund or

independent committee.” MCL 169.206(2)(c). According to the majority, a school

district’s administration of a payroll deduction plan that remits payments to a political

action committee constitutes an “expenditure for the establishment, administration, or

solicitation of contributions to a separate segregated fund or independent committee” and

is, therefore, allowed under § 57. Ante at 13. However, the majority overlooks that a

“public body,” such as a school district, is not authorized to “establish” a separate

segregated fund under MCFA and, therefore, may not rely on the § 6(2)(c) exclusion.

       Instead, this exclusion is clearly designed to apply only to corporations and labor

organizations that possess the authority to create, establish, administer, or fund separate


                                            11
segregated funds in the first place. This interpretation, limiting the § 6(2)(c) exclusion to

corporations and labor organizations, is a necessary implication from the structure of

MCFA for three reasons. First, § 54 of MCFA, MCL 169.254, imposes the same rule,

prohibiting the making of a “contribution or expenditure,” on corporations and labor

organizations that § 57 imposes on public bodies. In pertinent part, § 54 provides:

             Except with respect to the exceptions and conditions in . . . section
       55 [MCL 169.255]. . . a corporation, joint stock company, domestic
       dependent sovereign, or labor organization shall not make a contribution or
       expenditure . . . . [MCL 169.254(1) (emphasis added).]
       Second, unlike § 57, § 54 does not constitute an absolute prohibition against

making a “contribution or expenditure;” rather, pursuant to § 55,

       [a] corporation organized on a for profit or nonprofit basis, a joint stock
       company, a domestic dependent sovereign, or a labor organization formed
       under the laws of this or another state or foreign country may make an
       expenditure for the establishment and administration and solicitation of
       contributions to a separate segregated fund to be used for political purposes.
       A separate segregated fund established under this section shall be limited to
       making contributions to, and expenditures on behalf of, candidate
       committees, ballot question committees, political party committees,
       political committees, and independent committees. [MCL 169.255(1).]
       Third, there is no similar counterpart in § 57 that allows a “public body” to make

“an expenditure for the establishment and administration and solicitation of contributions

to a separate segregated fund . . . .” Thus, under § 55, the only entities allowed to

establish a separate segregated fund are corporations, joint stock companies, domestic

dependent sovereigns, or labor organizations, such as the MEA. Considered together,

§ 55 and the § 6(2)(c) exclusion that permits an “expenditure for the establishment,

administration, or solicitation of contributions to a separate segregated fund” provide a

limited mechanism allowing entities such as the MEA to create, establish, administer, or


                                             12
fund a separate segregated fund for purposes that would otherwise be disallowed by § 54.

In contrast, a “public body,” such as a school district, is not entitled to create, establish,

administer, or fund a separate segregated fund, under § 55 or any other provision, and

thus may not rely on the § 6(2)(c) exclusion from the definition of an “expenditure.”

       Even if, as the majority claims, the § 6(2)(c) exclusion is not limited to § 55

entities, the majority’s application of the exclusion remains utterly illogical.         The

majority concludes that although a school district’s administration of the payroll

deduction plan constitutes an “expenditure,” it is nevertheless

       explicitly excluded from the statutory definition under MCL
       169.206(2)(c) . . . [, which] excludes from the definition of “expenditure”
       any “expenditure for the establishment, administration, or solicitation of
       contributions to a separate segregated fund or independent committee.” A
       public school’s administration of a payroll deduction falls squarely within
       the statutory exception. The system is set up to facilitate MEA member
       contributions to their separate segregated fund, the MEA-PAC. Therefore,
       the administration of the system is not an “expenditure” under the MCFA.

                                           * * *

              Most importantly, the Secretary of State’s interpretation of
       “expenditure” is incorrect because it directly conflicts with the relevant
       statutory language. The Secretary of State’s interpretation of “expenditure”
       includes costs associated with collecting and delivering contributions to a
       committee. But . . . the statutory definition of “expenditure” explicitly
       excludes these costs. . . . The plain language of the statute dictates that the
       administration costs at issue are excluded from the statutory term
       “expenditure.” [Ante at 10, 12 (emphasis omitted).]
The majority thus concludes that the administration of a payroll deduction plan falls

“squarely within the statutory exception.” Under MCL 169.206(2)(c), an “expenditure”

does not encompass what would otherwise be an “expenditure” for (a) establishment of a

separate segregated fund or independent committee, (b) administration of a separate



                                             13
segregated fund or independent committee, or (c) solicitation of contributions to a

separate segregated fund or independent committee. Thus, in order to fall within the

purview of this exception, a “public body” must be engaged in one of these enumerated

activities. In this case, however, the school district is engaged in none.

       First, the school district is not making an “expenditure” for the establishment of a

separate segregated fund or independent committee because the separate segregated fund,

the MEA-PAC, has already been established by the MEA. In any event, the school

district could not establish a separate segregated fund in the first place, because that

authority is limited to the entities enumerated in § 55 (corporations, joint stock

companies, domestic dependent sovereigns, and labor organizations).

       Second, the school district is not making an “expenditure” for the administration

of a separate segregated fund or independent committee because the school district is not

“administering” the MEA-PAC; rather, the school district is simply administering the

payroll deduction plan that remits funds to the MEA-PAC. That is, the school district

makes no determinations at all concerning amounts of funds to be raised from MEA

members or other funding sources; the nature and substance of communications to MEA

members and other funding sources about the need and urgency of such contributions; the

identification of political candidates and causes as beneficiaries of the MEA-PAC, and in

what amounts; or strategies for optimizing the impact of MEA-PAC participation in

political campaigns and causes. The majority, however, holds that “[t]he plain language

of the statute dictates that the administration costs at issue are excluded from the statutory

term ‘expenditure.’” Ante at 12. In so asserting, the majority misinterprets the statute,

because the only administrative costs that are excluded under this exclusion are those


                                             14
associated with administering a “separate segregated fund or independent committee.”

MCL 169.206(2)(c).      That the school district is administering a process by which

payments are remitted to such a fund is hardly the equivalent of administering the fund

itself, such that the § 6(2)(c) exclusion would apply. The majority is badly confused in

this regard.

       Third, the school district is not making an “expenditure” for the solicitation of

contributions to a separate segregated fund or independent committee; rather, the school

district is using public resources for processing payments to the MEA-PAC.               As

discussed earlier, the school district’s “expenditure” consists of the use of personnel,

office space, computers, software, and other public resources to remit payments to the

MEA-PAC. The school district is not, for example, maintaining an advertising campaign

on behalf of the MEA-PAC, cold-calling MEA members, or preparing mailers or

brochures to enlist contributors. As such, the school district’s use of public resources for

processing payments to the MEA-PAC cannot be viewed as soliciting contributions, but

only as facilitating such contributions, an entirely distinct concept.      It follows that

because the school district’s administration of the payroll deduction plan does not fall

within any of the three enumerated exclusions set forth in MCL 169.206(2)(c), it is not

excluded from the definition of an “expenditure.”9



9
  Even assuming arguendo that the school district’s administration of the payroll
deduction plan constitutes “an expenditure for the establishment, administration, or
solicitation of contributions to a separate segregated fund or independent committee,”
which we believe it plainly does not, by its terms, the exclusion only applies to
“expenditure,” and not to “contribution.”



                                            15
                     C. RELEVANCE OF ADVANCE PAYMENTS

       Having determined that the school district’s administration of the payroll

deduction plan that remits payments to the MEA-PAC constitutes both a “contribution”

and an “expenditure,” the question remains whether the MEA’s preparedness to pay in

advance the school district’s costs associated with the plan remedies what would

otherwise constitute a violation of § 57. I do not believe that it does.

       The Court of Appeals, in my judgment, correctly held that there is “nothing in the

plain language of the MCFA that indicates reimbursement negates something that

otherwise constitutes an expenditure.” Mich Ed Ass’n, 280 Mich App at 486. A court’s

primary purpose in interpreting a statute is to ascertain and effectuate legislative intent.

Frankenmuth Mut Ins Co v Marlette Homes, Inc, 456 Mich 511, 515; 573 NW2d 611

(1998).   “Courts may not speculate regarding legislative intent beyond the words

expressed in a statute. Hence, nothing may be read into a statute that is not within the

manifest intent of the Legislature as derived from the act itself.” Omne Fin, Inc v Shacks,

Inc, 460 Mich 305, 311; 596 NW2d 591 (1999) (citations omitted). The Legislature

declined to provide that advance payments remedy what would otherwise constitute a

violation of § 57.

       The suggestion that advance payments remedy a violation of § 57 is belied by the

terms of the statute. Section 57 provides that “[a] public body . . . shall not use or

authorize the use” of public resources to make a “contribution or expenditure . . . .”

MCL 169.257(1) (emphasis added). The use of “shall” in a statute generally “indicates a

mandatory and imperative directive.” Burton v Reed City Hosp Corp, 471 Mich 745,

752; 691 NW2d 424 (2005) (citations omitted). As such, the statute mandates that the


                                             16
school district not “use or authorize the use of” its public resources to make a

“contribution” or an “expenditure.” Nothing in MCFA leads to the conclusion that the

Legislature intended § 57 to be interpreted any differently. Irrespective of whether the

school district is reimbursed for its administration of the payroll deduction plan, the

school district nonetheless has employed public resources to make a “contribution or

expenditure” for political purposes.10 The advance payment of expenses simply does not

negate what § 57 is intended to prohibit. That is, the gravamen of § 57 is not that a

“public body,” whose resources have been employed for private political purposes be

compensated on a dollar-for-dollar basis, but that public resources not be used for such

purposes in the first place. That the costs of dismantling the wall separating government

and partisan political campaigning are to be paid by those who desire to use taxpayer

resources for their own campaigning is not the point of § 57; rather, it is that the wall not

be dismantled.11




10
   Moreover, the advance payment of the school district’s expenses in administering the
deduction plan does not avoid the question of the extent to which an exchange of
something of “ascertainable monetary value” has taken place. Where the school district
has provided a service “at cost” to the MEA-PAC, even though the “ascertainable
monetary value” of that service to the MEA-PAC exceeds that cost, as it almost always
will in an economy in which service providers typically seek to profit from their services,
further inquiry would be necessary concerning the specific terms of the school district-
political action committee transaction, even if such a transaction were permissible in the
first place under § 57.
11
  If the MEA-PAC is allowed to commandeer the resources of a “public body” simply by
reimbursing its costs, there is nothing that would prevent the political action committee of
any corporation from demanding or receiving the same treatment.



                                             17
        Furthermore, the unquantifiable cost to the school district, as well as to taxpayers,

parents, and students, of having time and resources diverted from the school district’s

primary responsibilities of administering schools and educating students in order to

administer a process of raising political contributions for the MEA-PAC cannot simply be

paid in advance or reimbursed. Time is a zero-sum resource, and it is irretrievably lost to

taxpayers, parents, and students when it is taken away from the former responsibilities

and redirected to the latter responsibilities. If some lesser portion of each day is devoted

to the interests of the school district and a greater portion of each day is devoted to the

partisan political interests of a labor organization, taxpayers, parents, and students suffer.

Although advance payment may recompense the school district its employees’ salaries

for the time spent on administration of the plan and for the use of supplies and other

public resources, monetary reimbursement, paid in advance or otherwise, is simply

insufficient to recover the time that is diverted from the primary obligations of the school

district.

        Moreover, because neither advance payments nor reimbursements prevent the

prohibited “use” of public resources from occurring in the first place, the act is

punishable as a misdemeanor and subject to a fine that may be “equal to the amount of

the improper contribution or expenditure.” MCL 169.257(2)(b). The fact that one of the

penalties for making an improper “contribution or expenditure” requires the violator to

pay an amount that is “equal to the amount of the improper contribution or expenditure”

indicates strongly that such a payment, whether in the form of a “penalty” or a

“reimbursement,” does not transform an improper “contribution or expenditure” into a

proper one. Had the Legislature intended otherwise, the misdemeanor statute would


                                             18
more likely have read that the criminal sanction to be paid is “equal to the amount of the

improper contribution or expenditure, less any reimbursement of such contribution or

expenditure.”12

                                V. RESPONSE TO MAJORITY

       As discussed previously, I believe that the majority errs by holding that a school

district’s administration of the payroll deduction plan is excluded from the definition of

an “expenditure” under MCL 169.206(2)(c) because a “public body,” such as a school

district, is not authorized to create a separate segregated fund under MCFA and,


12
   The MEA also argues with regard to reimbursements that since the school district is
reimbursed all costs and expenses, its administration of the deduction plan does not
amount to a “contribution or expenditure” because a “contribution” does not encompass
“[a]n offer or tender of a contribution if expressly and unconditionally rejected, returned,
or refunded in whole or in part within 30 business days after receipt,” MCL
169.204(3)(c), and an “expenditure” does not include “[a]n offer or tender of an
expenditure if expressly and unconditionally rejected or returned,” MCL 169.206(2)(e).
However, this argument clearly lacks merit because the MEA-PAC’s offer to reimburse
expenses can hardly be said to constitute a “rejection, return, or refund” of a
“contribution” or an “expenditure.” When the school district collects and remits
payments from MEA members to the MEA-PAC, it makes an “offer or tender” of a
“contribution or expenditure.” To qualify for the “offer or tender” exception, the MEA-
PAC would have to unconditionally “reject or return” the services of the school district,
something which it neither does nor has any intention of doing. Because the school
district’s services are unconditionally accepted by the MEA-PAC, the school district’s
administration of the payroll deduction plan is not excluded from the definition of a
“contribution” or an “expenditure” under either section of MCFA. Finally, the obvious
should be observed, to wit, although the Legislature excluded from the definitions of
“contribution” and “expenditure” “an offer or tender” of a “contribution or expenditure”
that has been rejected, returned, or refunded, there is no similar exclusion for
“reimbursements,” an exclusion that should be thought to have been obvious, if intended.
The majority nonetheless intuits from the “reject or return” exception that “contribution”
in MCL 169.204(1), “clearly requires . . . a net transfer of value.” Ante at 17. (Emphasis
added.)



                                            19
therefore, may not rely on the § 6(2)(c) exclusion from the definition of an “expenditure.”

Even if a “public body” is entitled to rely on this exclusion, the majority errs by holding

that the school district’s administration of the payroll deduction plan falls “within the

statutory exception” because the “expenditure” cannot be characterized as “[a]n

expenditure for the establishment, administration, or solicitation of contributions to a

separate segregated fund or independent committee.” As also discussed, I believe that

the majority errs by holding that a school district’s administration of the payroll

deduction plan does not constitute a “contribution.” This latter aspect of the majority’s

opinion warrants brief further discussion.

       (a) In circular fashion, the majority holds that the definition of “contribution”

encompasses the term “expenditure” and, thus, because the school district’s

administration of the payroll deduction plan does not constitute an “expenditure,” it also

cannot be a “contribution.” The majority then states that “[t]he only other way that the

administration of the system could be a ‘contribution’ under the MCFA would be if

administering the system resulted in a ‘transfer of anything of ascertainable monetary

value . . . .’” Ante at 14. This assertion is erroneous. As discussed earlier, an “in-kind

contribution,” which is a “contribution . . . other than money,” also constitutes a

“contribution.”   MCL 169.209(3).      Similarly, MCFA defines as a “contribution” a

“payment.” MCL 169.204(1). The school district arguably makes a “payment” to the

MEA-PAC when it transfers money from participating MEA members to the MEA-PAC.

Although in these circumstances the school district only acts as a conduit, a

“contribution” made at the direction of another person “shall be regarded as an

expenditure or contribution attributable to both persons . . . .” MCL 169.270.


                                             20
       (b) The majority further errs by concluding that its interpretation is necessary to

avoid absurd results. In discussing whether the administration of the payroll deduction

plan constitutes a “transfer of anything of ascertainable monetary value” and thus a

“contribution,” the majority states:

              There are two competing ways in which to interpret the word
       “transfer” in the statute. The first way to read the statute would require that
       any conveyance of value for services provided to a campaign, regardless of
       whether the services are paid for, would constitute a contribution. The
       second way to read the statute would require a net conveyance of value in
       order to be a “transfer of anything of ascertainable monetary value.”

               We conclude that the statute must be read to require a net
       conveyance of monetary value, as opposed to a mere exchange of value.
       Any other interpretation of “contribution” would lead to an absurd result,
       and statutes must be construed to prevent absurd results. For example, if
       the statute were to be interpreted in the manner the Secretary of State
       suggests, then a print shop that sells signage to a campaign in the normal
       course of business would be making a contribution to the campaign because
       it has transferred something of monetary value to the campaign, even
       though the shop has been compensated for the cost of providing the
       signage. Such an interpretation of “contribution” would defy common
       sense, and we do not read the statute in this manner. [Ante at 15-16
       (citations omitted).]
By emphasizing that its interpretation is necessary to avoid “absurd results,” the majority

itself appears to concede that the more natural interpretation of the law is that asserted by

this dissent. Resort to “absurd results” analysis is generally necessary only to avoid an

interpretation that would otherwise flow from a statute by the application of traditional

principles of interpretation.

       In essence, the majority believes that it is necessary to read MCL 169.204(1) as if

it referred to a “net transfer of anything of ascertainable monetary value,” which it does

not, in order to avoid the allegedly “absurd result” to which our interpretation of MCL



                                             21
169.204(1) would lead. What is this allegedly “absurd result”? What is this result that is

“quite impossible that [the Legislature] could have intended”? Pub Citizen v United

States Dep’t of Justice, 491 US 440, 471; 109 S Ct 2558; 105 L Ed 2d 377 (1989)

(Kennedy, J., concurring). What is this result that is “unthinkable” or “bizarre”? Green v

Bock Laundry Machine Co, 490 US 504, 527; 109 S Ct 1981; 104 L Ed 2d 557 (1989)

(Scalia, J., concurring). What is this result that “cannot rationally . . . mean” what it

seems to mean? Id. at 528.13 That there be no exchanges of value between a “public

body” and a partisan political action committee? That the government not further the

partisan interests of a political action committee?      That taxpayer resources not be

employed to collect, and facilitate, partisan political contributions? While these results

may be “absurd” to the majority justices, we do not find these to be “absurd” at all. Once

again, the majority seems to equate an “absurd result” with a disagreeable result.

Cameron v Auto Club Ins Ass’n, 476 Mich 55, 84-86; 718 NW2d 784 (2006)

(MARKMAN, J., concurring); Petersen v Magna Corp, 484 Mich 300, 370; 773 NW2d 564

(2009) (MARKMAN, J., dissenting). Furthermore, the specific “absurd result” alleged here

by the majority, that a print shop could not sell signs to a campaign because this would

constitute a “contribution,” is itself absurd. A print shop is not a “public body” and,

therefore, unlike a school district, is not regulated by § 57 of MCFA.



13
  Although I continue to abide by an “absurd results” rule-- albeit a vastly different
“absurd results” rule than the majority justices-- the two justices who join this dissent do
not. See People v McIntire, 461 Mich 147, 152-160; 599 NW2d 102 (1999); cf.
Cameron v Auto Club Ins Ass’n, 476 Mich 55, 78-80, 84-86; 718 NW2d 784 (2006)
(MARKMAN, J., concurring).



                                            22
         (c) The majority also errs when it concludes that MCL 408.477 of the wages and

fringe benefits act provides authority for the school district to administer the payroll

deduction plan. “[S]chool districts and school officers have only such powers as the

statutes expressly or impliedly grant to them.” Jacox v Van Buren Consol Sch Dist Bd of

Ed, 293 Mich 126, 128; 291 NW 247 (1940). “‘The extent of the authority of the

people’s public agents is measured by the statute from which they derive their authority,

not by their own acts and assumption of authority.’” Sittler v Mich College of Mining &

Tech Bd of Control, 333 Mich 681, 687; 53 NW2d 681 (1952) (citation omitted).

Contrary to the belief of the majority, the authority to administer a payroll deduction plan

for a political action committee is not expressly or impliedly granted to schools in any

statute.

         While MCL 408.477 of the wages and fringe benefits act refers to payroll

deductions, it does not authorize school districts to administer payroll deductions for

political action committees. MCL 408.477(1) provides in full:

                Except for those deductions required or expressly permitted by law
         or by a collective bargaining agreement, an employer shall not deduct from
         the wages of an employee, directly or indirectly, any amount including an
         employee contribution to a separate segregated fund established by a
         corporation or labor organization under section 55 of the Michigan
         campaign finance act, Act No. 388 of the Public Acts of 1976, being
         section 169.255 of the Michigan Compiled Laws, without the full, free, and
         written consent of the employee, obtained without intimidation or fear of
         discharge for refusal to permit the deduction.[14]




14
     See also MCL 169.255(6).



                                            23
From this statute, the majority summarily concludes that, “under the plain language of

MCL 408.477, public bodies have the authority to administer a payroll deduction plan

that contributes money to the MEA-PAC if the MEA enters into a collective bargaining

agreement that expressly permits the deductions.” Ante at 18 n 29. Once again, the

majority has grossly misinterpreted a statute. MCL 408.477 has absolutely nothing to do

with whether a “public body” may administer a payroll deduction plan for the benefit of

the MEA-PAC. Rather, the statute describes the approval required for an employer to

deduct a portion of an employee’s wages and states that in order to deduct wages from an

employee, an employer must obtain the employee’s voluntary consent. The statute also

provides that such consent is not required when the wage deduction is expressly

permitted by law or by a collective bargaining agreement.              The most that can be

discerned from this statute as it pertains to the instant case is that, if the school district is

to deduct wages from its employees, it must obtain the employees’ voluntary consent

unless the deduction is expressly permitted by law or a collective bargaining agreement.

However, neither MCL 408.477 nor any other statute provides authority for a “public

body” to administer a payroll deduction plan that contributes money to a political action

committee. Therefore, even if the school district’s administration of a payroll deduction

plan did not constitute a “contribution” or an “expenditure,” which it clearly does, in my

judgment, the school district still lacks the authority to administer such a plan because no

statute accords the school district this authority, and the school district only has the

authority accorded to it by statute. Indeed, as explained earlier, the Legislature has

affirmatively and expressly forbidden a school district, or any other public body, from

making a “contribution or expenditure” to a political action committee.


                                               24
                           VI. TREATMENT OF THIS CASE

       Particularly striking in its resolution of this case has been the majority’s

unprecedentedly dilatory treatment, followed abruptly by its unprecedentedly accelerated

treatment. The Court of Appeals issued its decision on August 28, 2008; this Court

entered an order scheduling oral argument on the application for leave to appeal more

than eight months later on May 8, 2009; oral arguments were heard six months later on

November 5, 2009; and leave to appeal was granted seven months later on June 4, 2010.

When leave to appeal was granted, the majority justified this on the grounds that the

Court needed to be informed about the impact of Citizens United v Fed Election Comm,

558 US ___; 130 S Ct 876; 175 L Ed 2d 753 (2010), a then-recent United States Supreme

Court decision. Mich Ed Ass’n v Secretary of State, 486 Mich 952 (2010). The three

dissenting justices in the instant case, who also dissented from the earlier grant of leave,

described the complete lack of relevance of Citizens, asserting in pertinent part:

             Unlike Citizens United, the issues in this case have nothing to do
       with corporate free speech, nothing to do with labor union free speech,
       nothing to do with the Federal Election Campaign Act, nothing to do with
       Federal Election Commission rules or regulations, and indeed nothing to do
       with campaign speech or the First Amendment. In short, it has nothing to
       do with anything involved in Citizens United. Instead, it involves only
       whether § 57 of the Michigan Campaign Finance Act bars a school district
       from administering a payroll deduction plan for a political action
       committee.

              Indeed, neither party itself has suggested that this case is affected in
       any way by Citizens United, nor sought any opportunity to file a
       supplemental brief. Yet suddenly it is necessary that this Court delay
       resolution of this case for what will be a minimum of seven or eight
       additional months, on top of the six or seven months that have already
       passed since oral argument. I am aware of no previous instance in which
       this Court has held arguments on an application, taken no action in
       response to such arguments for more than six months, and then granted


                                             25
      leave to appeal late during that term, ensuring that such case will not be
      further considered during that term and that a decision will not be
      forthcoming until, at the earliest, the beginning of the second calendar year,
      2011, after arguments were initially heard. This, with regard to a case that
      may affect the administrative processes of every school district across this
      state.

             This Court has been presented with substantial briefs from each
      party. Each party has filed an original and supplemental brief, four amicus
      briefs have been filed, and oral argument has taken place that lasted well
      beyond the normal time allotted for such argument. We have heard from
      the Secretary of State, the Attorney General, the Michigan AFL-CIO, the
      Chamber of Commerce, the Michigan State Employee’s Association, and
      the Mackinac Center, with a supplemental brief filed by the AFL-CIO and
      two supplemental briefs filed by the Chamber of Commerce. This case
      involves a straightforward matter of statutory interpretation, and no justice
      has identified to any of the parties at oral argument, or at any later juncture,
      any aspect of this case that has not been thoroughly addressed.

             To grant leave to appeal under these circumstances constitutes an
      utter waste of judicial resources, imposes an altogether unnecessary
      expense upon the parties, and unconscionably delays resolution of an
      important dispute of statewide importance for no proper reason. What
      accounts for, and justifies, this delay? What is taking place here is an abuse
      of the judicial process, and the majority owes considerably more
      explanation for its actions than it has given. [Id. at 953 (MARKMAN, J.,
      dissenting).]
The majority now summarily states in is opinion:

             We note that because the issues presented in this case can be
      resolved under Michigan law, we do not opine on the application of United
      States Supreme Court caselaw. [Ante at 6 n 8.][15]




15
  Of course, whether “the issues presented in this case can be resolved under Michigan
law” is irrelevant to whether United States Supreme Court caselaw interpreting the
United States Constitution applies in any given case.




                                            26
The absence of any conceivable relevance of Citizens United underscores our concern

that the grant of leave to appeal in this case, following the argument on the application,

represented a waste of judicial resources that imposed unnecessary expenses on the

parties, while delaying resolution of an important dispute of statewide importance.

Indeed, even before we heard oral arguments on the application, the United States

Supreme Court specifically upheld Idaho’s absolute ban on the administration of payroll

deduction plans by public bodies to facilitate employee contributions to political action

committees. Ysursa v Pocatello Ed Ass’n, 555 US ___; 129 S Ct 1093; 172 L Ed 2d 770

(2009).

      MCR 7.302(G)(1), which is now MCR 7.302(H)(1), was amended in 2003 to

allow us discretion to order oral argument before deciding whether to grant leave to

appeal. This rule created

      an alternative procedure in those cases in which a majority of the Court
      believes that an error or an injustice will result from a lower court decision,
      yet in which there is not a sufficiently far-reaching or difficult legal issue to
      warrant using the Court’s limited resources for full oral argument. [See
      MCR 7.302, 469 Mich cxlvi (MARKMAN, J., concurring).]

Since the inception of this rule, we have directed the clerk of the Court to schedule

arguments on whether to grant applications for leave in 280 cases. Of those cases, only

14, including the instant case, resulted in a grant of the application. Of these 14 cases,

none involved a delay between argument on the application and the grant of leave

approaching that involved in this case. Arguments here, which had already been delayed

by more than eight months on the application, were followed by an additional seven-

month delay before the application was even granted. Of the other 13 cases that followed



                                             27
the same double-hearing procedure, not a single one took seven months between the time

of arguments on the application and the grant of leave; indeed, in a majority of those

cases, the time elapsed was less than one month.

       After granting leave to appeal, this Court again heard oral arguments in November

of this year, the period for dissenting justices to respond to the majority opinion was then

compressed, and the majority has now, in December, issued an opinion in what

approaches, if not exceeds, record time for the issuance of a major opinion of this Court.

The majority owes the parties and the public an explanation for their treatment of a case

whose resolution is so critical to maintaining the integrity of the governmental processes

of our state.

                                   VII. CONCLUSION

       Section 57 prohibits a “public body” from using public resources to make a

“contribution or expenditure” for political purposes. The school district’s administration

of the payroll deduction plan in this case, remitting payments to the MEA-PAC,

constitutes both a “contribution” and an “expenditure” as defined by MCFA. The MEA-

PAC’s offer to reimburse the school district for expenses incurred in its administration of

the plan does not remedy an otherwise clear violation of § 57. The majority’s contrary

interpretation undermines the objectives of the Legislature, which enacted § 57 to

mandate the separation of the government from politics in order to maintain

governmental neutrality in elections, preserve fair democratic processes, and prevent

taxpayer funds from being used to subsidize partisan political activities. The payroll

deduction plan in this case is inconsistent with this legislative purpose and inconsistent




                                            28
with the language of the law. Accordingly, I would affirm the judgment of the Court of

Appeals.

                                                    Stephen J. Markman
                                                    Maura D. Corrigan
                                                    Robert P. Young, Jr.




                                         29